Beery, J.,
dissenting. The letter of Charles Scheffer, which in the opinion of my brethren may properly be regarded as-the “application” upon which the policy in suit was issued, is in these words:
“St. Paul, Nov. 16, 1871.
“E. W. Peel;, Esq., Secretary, Philadelphia:
Dear Sir: I return herewith policy No. 1,206 for $5,000. As my good wife died two weeks ago, you will please issue a new policy payable to myself and heirs. Send papers to First National Bank here, and I will pay the semi-annual premium due November 23. Truly, etc.,
“Charles Scheffer.”
I do not think that a letter of this kind is, in insurance-parlance, an “application” for a policy. It does not seem to me reasonable to suppose that this can be the application to which the policy refers, when it says that the insurance is-made “in consideration of the representations made in the application for the policy,” nor the application referred to in that part of the policy which declares that the policy is issued and accepted upon the express condition and agree*540ment “that the statements and declarations made in the application for the policy, and on the faith of which it is issued, are in all respects true and without suppression of any fact relating to the health, habits or circumstances of the person insured, affecting the interests of said company. ”
Aside from this letter, there is no evidence of any application except that upon which the first policy was issued — the policy running to Kate Scheffer — in the place of which the policy in suit was issued. I think the evidence shows beyond a doubt that this was the only application ever made, and that it is the application referred to in the policy in suit. These views compel me to dissent from that part of the majority opinion which takes a contrary view. I think there .should be a new trial.